DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that that ergonomic handle (34) portion defines the maximum diameter of Boling’s knife and not the elongated handle portion, the claim merely requires “an elongated handle portion” which is encompasses the elongated handle 30, wherein since the claimed knife only requires an elongated handle portion and a blade, that the claimed ‘knife’ can be met by only the structures shown in figure 4A, wherein the effective handle dimension is the diameter of portion 30 which can define a maximum diameter of the knife (paragraphs 0069 and 0077 wherein the diameter of portion 30 is greater than dimensions of the other portions shown in figure 4A). Therefore, applicant’s argument is  not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boling et al (US 20120277761).
Regarding claim 1,  Boling et al (hereafter Boling) discloses a surgical knife for introduction through a cannula defining a bore having an effective cannula diameter, the knife (figure 4A) comprising (the device shown in figure 4A can be advanced through an arbitrary cannula): an elongated handle (30)  portion defining a longitudinal axis and having an outer surface defining an effective handle dimension (paragraph 0069) perpendicular to said longitudinal axis that is sized for the handle portion to pass through the cannula in the direction of said longitudinal axis, said effective handle dimension defining a maximum diameter of said knife (figure 4A, paragraph 0069 and 0077); and a blade (24) having a proximal end connected said handle, said blade having opposite transverse inner and outer edges defining a width therebetween perpendicular to said longitudinal axis that is equal to or greater than one-half the effective handle dimension (paragraph 0069 and 0077; handle has diameter between 0.5 to 8mm and blade has width 2.5-6mm) and less than the effective handle dimension, said blade including a cutting edge ( 56, paragraph 0079)at a distal end of said blade, said cutting edge extending across said width and configured to create an incision in skin, wherein said blade is connected to said handle so that said outer edge of said blade is offset from said outer surface of said handle perpendicular to said longitudinal axis and outside said outer surface in relation to said longitudinal axis (figure 4A).
Regarding claim 2, Boling discloses all of the limitations set forth in claim 1, wherein said width of said blade is no greater than eighty percent (80%) of the effective handle dimension (paragraphs 0077 and 0069, the ranges covered by the blade and the effective handle dimension disclose these relative dimensions). 
Regarding claim 3, Boling discloses all of the limitations set forth in claim 1, wherein: said handle portion includes a reduced portion (32) having an effective dimension perpendicular to said longitudinal axis that is greater than half the effective handle dimension but less than the effective handle dimension; and said proximal end of said blade is connected to a distal end of said reduced portion (paragraph 0069, thickness of intermediate portion can be tapered, and under BRI all parts of the device in figure 4A are connected to one another).
Regarding claim 4, Boling discloses all of the limitations set forth in claim 3, further comprising a transition portion (22) connecting a distal end of said handle portion to a proximal end of said reduced portion (paragraph 0070), the transition portion defining an angled surface (42) that contacts the bore of the cannula as the handle is advanced through the cannula (figure 4A).
Regarding claim 5, Boling discloses all of the limitations set forth in claim 4, wherein said angled surface is defined at an angle of 45-70 degrees relative to said longitudinal axis (paragraph 0070).
Regarding claim 6, Boling discloses all of the limitations set forth in claim 4, wherein said blade is connected to said reduced portion by a bridge segment (segment at reference 50 in figure 8), said bridge segment defining a relief recess (46) adjacent said outer transverse edge of said blade (figure 8). 
Regarding claim 7, Boling discloses all of the limitations set forth in claim 4, in which the cannula (82) has a cannula length, and wherein said reduced portion has a length parallel to said longitudinal axis between said handle and said blade (length along dotted line in figure 4A, corresponding to portion 32), wherein this length could be configured to be is less than the length of an arbitrary cannula that can receive the device therein.
Regarding claim 8, Boling discloses all of the limitations set forth in claim 4, wherein said handle portion, said reduced portion, said transition portion and said blade are integrally formed (figure 4A).
Regarding claim 9,  Boling a knife assembly comprising: a cannula (74, cannula of 74 can be considered part of the assembly of all the devices together) having an effective cannula diameter and a cannula length (figure 12); a surgical knife (figure 4A) including; an elongated handle (30)  portion defining a longitudinal axis and having an outer surface defining an effective handle dimension perpendicular to said longitudinal axis that is sized for the handle portion to pass through the cannula in the direction of said longitudinal axis, said effective handle dimension defining a maximum diameter of said knife (paragraph 0069 and 0077, diameter of portion 30 defines maximum diameter of structure in figure 4A ) ; and a blade (24) having a proximal end connected said handle, said blade having opposite transverse inner and outer edges defining a width therebetween perpendicular to said longitudinal axis that is equal to or greater than one-half the effective handle dimension (paragraph 0069 and 0077; handle has diameter between 0.5 to 8mm and blade has width 2.5-6mm) and less than the effective handle dimension, said blade including a cutting edge ( 56, paragraph 0079)at a distal end of said blade, said cutting edge extending across said width and configured to create an incision in skin, wherein said blade is connected to said handle so that said outer edge of said blade is offset from said outer surface of said handle perpendicular to said longitudinal axis and outside said outer surface in relation to said longitudinal axis (figure 4A). Boling does not specifically disclose 
Regarding claim 10, Boling discloses all of the limitations set forth in claim 1, wherein said width of said blade is no greater than eighty percent (80%) of the effective handle dimension (paragraphs 0077 and 0069, the ranges covered by the blade and the effective handle dimension disclose these relative dimensions). 
Regarding claim 11, Boling discloses all of the limitations set forth in claim 1, wherein: said handle portion includes a reduced portion (32) having an effective dimension perpendicular to said longitudinal axis that is greater than half the effective handle dimension but less than the effective handle dimension; and said proximal end of said blade is connected to a distal end of said reduced portion (paragraph 0069, thickness of intermediate portion can be tapered, and under BRI all parts of the device in figure 4A are connected to one another).
Regarding claim 12, Boling discloses all of the limitations set forth in claim 3, further comprising a transition portion (22) connecting a distal end of said handle portion to a proximal end of said reduced portion (paragraph 0070), the transition portion defining an angled surface (42) that would contact the bore (74) of the cannula as the handle is advanced through the cannula (figure 4A).
Regarding claim 13, Boling discloses all of the limitations set forth in claim 4, wherein said angled surface is defined at an angle of 45-70 degrees relative to said longitudinal axis (paragraph 0070).
Regarding claim 14, Boling discloses all of the limitations set forth in claim 4, wherein said blade is connected to said reduced portion by a bridge segment (segment at reference 50 in figure 8), said bridge segment defining a relief recess (46) adjacent said outer transverse edge of said blade (figure 8). 
Regarding claim 15, Boling discloses all of the limitations set forth in claim 4, in which the cannula has a cannula length, and wherein said reduced portion has a length parallel to said longitudinal axis between said handle and said blade (length along dotted line in figure 4A, corresponding to portion 32), wherein this length could be configured to be is less than the length of an arbitrary cannula that can receive the device therein.
Regarding claim 16, Boling discloses all of the limitations set forth in claim 4, wherein said handle portion, said reduced portion, said transition portion and said blade are integrally formed (figure 4A).
Regarding claim 17, Boling discloses all of the limitations set forth in claim 1, wherein said knife includes an arcuate bridge (at reference numeral 40, 42, figure 4A) between said handle and said blade, said edges each including a length from said bridge to said cutting edge, said lengths each extending parallel to said longitudinal axis (figure 4A).
Regarding claim 18, Boling discloses all of the limitations set forth in claim 17, wherein said bridge has a width that is less than said width of said blade (figure 8).

Regarding claim 19, Boling discloses all of the limitations set forth in claim 1, wherein said inner edge extends parallel to said longitudinal axis along an entire length of said inner edge (figures 7 and 8).
Regarding claim 20, Boling discloses all of the limitations set forth in claim 1, wherein said longitudinal axis is a central longitudinal axis, said inner edge being offset from said central longitudinal axis (figure 4A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771